COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00121-CR
Style:                             Paul Briones
                                   v. The State of Texas
Date motion filed*:                July 21, 2014
Type of motion:                    Motion for extension of time to file the reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record (Vols. 1-10, 12, 13, 16-20)

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                May 19, 2014
         Number of previous extensions granted:                  2           Current Due date: July 21, 2014
         Date Requested:                                   August 21, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: August 21, 2014
                             The Court will not grant additional motions to extend time absent extraordinary
                              circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature:/s/ Terry Jennings
                                                            Acting for the Court

Panel consists of       ____________________________________________

Date: July 24, 2014




November 7, 2008 Revision